Motion, insofar as it seeks leave to appeal from those portions of the Appellate Division order that dismissed plaintiffs claims against Burnwell Gas of Alden, Inc., Chemi-Trol Chemical Co., RegO Company, and Seimax Wholesale Supply Corp., and from those portions of the Appellate Division order that dismissed certain portions of plaintiffs claims against George D. Wilson, Jr., individually, George D. Wilson, Jr., doing business as Chimera Radiator Company and doing business as Chimera Hamburg Radiator Manufacturing Company, Chimera Radiator Manufacturing Co., Inc., George Wilson and Sons, Inc., Division Enterprises, Inc., L.B.G. Radiator Company, Inc., and Amherst Radiator Co., dismissed upon the ground that those portions of the order do not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Hancock, Jr., taking no part.